Case 6:19-cv-01496-PGB-GJK Document 11 Filed 09/27/19 Page 1 of 1 PageID 32



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

MAYRA CONCEPCION,

                       Plaintiff,

v.                                                    Case No: 6:19-cv-1496-Orl-40GJK

VIA AIRLINES, INC. and PAYCHEX
PEO II, LLC,

                 Defendants.
___________________________________

                                    ENTRY OF DEFAULT

       Pursuant to Fed.R.Civ.P. 55(a), default is entered against the defendant PAYCHEX PEO

II, LLC in Orlando, Florida on the 27th day of September, 2019.



                                           ELIZABETH M. WARREN, CLERK


                                           s/M.P., Deputy Clerk


Copies furnished to:

Counsel of Record
